696 N.W.2d 710 (2005)
PEOPLE
v.
JONES.
No. 127127.
Supreme Court of Michigan.
May 26, 2005.
SC: 127127, COA: 246818.
On order of the Court, the application for leave to appeal the August 10, 2004 order of the Court of Appeals is considered. We direct the Wayne County Prosecuting Attorney to answer the defendant's application for leave to appeal within 28 days after the date of this order, addressing the issues pertaining to telephone records, including defendant's Issues I(A), III(B), and IV. The motion for an order to appear is DENIED as moot. The motion to remand remains under consideration.
The application for leave to appeal remains pending.